There is no phase of the evidence adduced upon the trial of this case tending to connect this appellant with the commission of the offense for which he was convicted in the court below; and, from the judgment of conviction therein, this appeal was taken. In the absence of any proof whatever showing or tending to show the guilt of the accused, it would be unconscionable to permit such judgment to stand. The affirmative charge was requested and refused. We are at a loss to understand why or upon what theory the trial court permitted the conviction of this appellant in the absence of any testimony tending in any manner to connect him with the offense complained of. The refusal of the affirmative charge requested in writing was error to a reversal.
Reversed and remanded.